OPINION — AG — ** HIGHWAY COMMISSION — MAINTENANCE — STATE PARKS ** IT IS CLEAR THAT THE STATE HIGHWAY COMMISSION (DEPARTMENT OF TRANSPORTATION) HAS THE DUTY TO DESIGNATE AND MAINTAIN AS A PART OF THE STATE HIGHWAY SYSTEM: " ALL ROADS CONNECTING STATE PARKS AND NATIONAL PARKS WITH FEDERAL HIGHWAYS, STATE HIGHWAYS, COUNTY HIGHWAYS OR CITY STREETS ", WHERE THE RIGHT OF WAY THEREFORE IS OWNED BY THE STATE OF OKLAHOMA. IT IS EQUALLY CLEAR THAT UNDER THE PROVISIONS OF SAID STATUTE THE HIGHWAY COMMISSION HAS 'NO' AUTHORITY TO CONSTRUCT OR MAINTAIN ROADS " WITHIN " SAID PARKS. IT FOLLOWS, THAT THE DUTY OF THE HIGHWAY COMMISSION TO CONSTRUCT AND MAINTAIN SAID ROADS CARRIES WITH IT THE AUTHORITY TO USE MONEY IN THE HIGHWAY FUND FOR SAID PURPOSES. (BOUNDARIES, ROADS) CITE: 69 Ohio St. 59 [69-59], 69 Ohio St. 58 [69-58] (MAINARD KENNERLY)